Citation Nr: 0940222	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The Veteran had active service from June 1981 to June 1984.  
He also had subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA),  Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico.  
Specifically, in that decision, the RO denied the issues of 
entitlement to service connection for a left shoulder 
disability, a cervical spine disability, and a lumbar spine 
disability.  The Veteran subsequently perfected an appeal.

In June 2005, the Board denied service connection for a left 
shoulder disability, a cervical spine disability, and a 
lumbar spine disability.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Court issued a 
judgment, vacating the June 2005 denial of service connection 
for cervical and lumbar spine disabilities, and remanded 
those issues for readjudication consistent with the Court's 
February 2007 memorandum decision.  In addition, the Court 
affirmed the Board's denial of service connection for a left 
shoulder disability, and that issue is no longer on appeal. 

In September 2007 and December 2008, the Board remanded the 
service connection claims for disorders of the cervical and 
lumbar spines for additional development and procedural 
consideration.  


FINDINGS OF FACT

1.  A cervical spine disorder did not have its onset in 
service and is not otherwise associated with the Veteran's 
active service. 

2.  A lumbar spine disorder did not have its onset in service 
and is not otherwise associated with the Veteran's active 
service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2002 and September 2007, 
the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In September 2007, the RO also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The Veteran has not been accorded a VA examination pertinent 
to his claims for service connection for cervical and lumbar 
spine disorders.  With respect to such claims, an examination 
for the purpose of obtaining a nexus opinion is not needed.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, an indication that the current disability 
or symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.

Importantly, the claims folder contains no probative evidence 
of an association between either of these disorders and the 
Veteran's service.  Thus, there is no true indication that 
the Veteran has pertinent disability related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Consequently, 
any opinion relating current disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  
Consequently, the Veteran has not presented evidence 
indicating a nexus between current cervical and lumbar spine 
disorders and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
etiology opinions are not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
duties to notify and assist have been met.

Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Throughout the current appeal, the Veteran has contended that 
he has cervical and lumbar spine disorders as a result of his 
active service.  In particular, he has asserted that, during 
his active service, he sustained injuries to his cervical and 
lumbar spines.

Cervical and Lumbar Spine Disorders

Service treatment records are negative for complaints of, 
treatment for, or findings of a cervical and lumbar spine 
injury or disorder.  Service treatment records do show that 
in April 1984 the Veteran had an X-ray examination of his 
left hand due to pain at the mid-line of the hand secondary 
to a motor vehicle accident.  A subsequent health record also 
dated in April 1984 noted "X-ray signed out to ER, forearm, 
elbow and hand were taken[,] hit a 'Gamma Goat'."  Objective 
examination at that time revealed that the Veteran's left arm 
was wrapped in an ace wrap.  Slight edema of the lateral 
elbow and dorsum of the hand was noted.  Also noted was the 
Veteran's complaint of pain with flexion.  The examiner noted 
"(not proportional to symptoms)."  Mild contusion was 
further indicated.

Subsequent to service, the first evidence of cervical spine 
pathology is dated in March 1993.  In particular, according 
to a private hospital emergency department record dated at 
that time, the Veteran complained of chest pain and back pain 
between his scapula which began after shoveling snow.  
Physical examination of the back revealed tense upper muscles 
and tender paraspinous.  The diagnosis was back strain.  

VA X-rays taken of the Veteran's cervical spine in October 
2001 reflected straightening of the normal lordosis which was 
most probably due to muscle spasm.  Later, in February 2002, 
the Veteran underwent a physical examination of his neck due 
to complaints of chronic neck pain "for years."  This 
evaluation indicated that the active range of motion of his 
neck was within normal limits.  The examiner provided an 
impression of recurrence of chronic non-malignant neck pain 
without clinical neurological deficits and nonspecific 
imaging changes associated with physical deconditioning.  

The first competent post-service evidence of lumbar spine 
pathology is dated in June 1988, approximately four years 
after the Veteran's separation from active service.  
Specifically, at that time, the Veteran sought private 
medical care for a one month history of intermittent low back 
pain.  The first competent evidence of a diagnosed disability 
of the lumbar spine is dated in July 1991.  In particular, 
multiple private medical records dated at that time provide a 
pertinent diagnosis of a herniated disc at the L4-L5 level.  
In a November 1999 medical statement from the Veteran's 
private physician, Dr. APC, it indicated that the Veteran was 
under his care for LS [lumbosacral] radiculopathy and should 
avoid exercises.  

Subsequent medical records dated through July 2002 reflect 
treatment for, and evaluation of, a lumbar spine disorder 
variously diagnosed as apparent lumbar disc herniation at the 
L5-S1 level to the left, herniated nucleus pulposus at the 
L4-L5 level, degenerative changes in the lower lumbar region, 
discogenic disease at the L5-S1 level with mild bulging of 
the annulus fibrosus, lumbosacral radiculopathy, moderate to 
severe degenerative disc disease at the L5-S1 level, and low 
back pain.  

In an April 2004 medical statement Dr. APC noted that the 
Veteran was under his care for lumbosacral and cervical 
radiculopathy after trauma in 1984.  In September 2008 the 
Veteran submitted a medical statement from Dr. MEF, a private 
physician, which noted the following:  " I have read [the 
Veteran's] medical file and examined him.  I found that [the 
Veteran's] sign and symptoms are compatible with a violent 
fall.  His medical records show neck and back injuries had 
happened before 1991.  On April 6, 1984 at TMC #4... treated 
[the Veteran] [for] the fall that he suffered.  In his 
statement he alleged that the pain [the Veteran] describes is 
not proportional to the symptoms of forearm, elbow and hand.  
The pain that the doctor describe was more compatible to a 
neck and back injury.  It is so that he prescribed a 
treatment that concurred with the neck and back systems."

In written statements by the Veteran in February 2005 and 
October 2007 he noted that he had an accident in 1984 during 
one of the military exercises where the vehicle he was in 
flipped over and he fell out.  He stated that he injured his 
arm, the disks, and cervical spine.  He stated further that 
from that time he has suffered from lumbar and cervical spine 
disorders that have caused other conditions like carpel 
tunnel syndrome in both arms.

Based upon the foregoing, the Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran's current cervical and lumbar spine disorders are 
related to his period of active duty service.  Service 
treatment records are negative for any complaints or findings 
related to the cervical and lumbar spines.  The Veteran has 
proffered the private medical statement of Dr. MEF which 
suggests an association between the Veteran's in-service 
treatment of his left forearm, elbow and hand secondary to a 
motor vehicle accident and his current cervical and lumbar 
spine disorder.  The Board finds that Dr. MEF's opinion of a 
relationship between the Veteran's back and neck disorders 
and service is based on pure speculation as there was clearly 
no indication of injury to either the neck or back in the 
April 1984 service treatment record, to support his 
rationale.  The law provides that service connection may not 
be based on a resort to speculation or  remote possibility.  
38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Thus, the opinion does not provide the required 
degree of medical certainty.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Furthermore, a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

In addition, to the extent that Dr. APC is attempting to link 
the Veteran's current neck and back disorders to his period 
of active service, his medical statement that the Veteran is 
under his care for LS and cervical radiculopathy after trauma 
in 1984 is neither competent nor probative evidence that such 
a relationship exists.  Evidence that is simply the 
information recorded by the medical examiner from the 
Veteran, unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence."  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
it is noted that this history is not consistent with the 
facts found in the Veteran's service treatment record.

To the extent the Veteran is claiming continuity of cervical 
and lumbar symptoms since service, this does not establish 
that chronic neck and back disabilities were exhibited in 
service.  Even assuming that he had neck and back complaints 
since service there is no competent evidence linking the 
complaints of neck and back symptoms since service to current 
cervical and lumbar spines pathology.  The first competent 
evidence of a cervical spine problems is dated in March 1993, 
almost ten years after the Veteran's separation from active 
military duty.  This gap between service and the first 
documented post-service medical evidence of a possible 
cervical spine condition provides highly probative evidence 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).

Further, the first competent evidence of a diagnosis of a 
cervical spine disorder is dated in October 2001, over 
17 years after the Veteran's discharge from active military 
duty.  Specifically, X-rays taken of the Veteran's cervical 
spine in October 2001 showed straightening of the normal 
lordosis which was most probably due to muscle spasm.  As 
noted above, the claims file contains no competent evidence 
supporting a finding of an etiological relationship between 
the Veteran's cervical spine disability and his active 
military duty.  

The first competent evidence of lumbar spine pathology is 
dated in June 1988, several years after the Veteran's 
separation from active military duty.  Further, the first 
competent evidence of a diagnosis of a lumbar spine disorder 
is dated in July 1991, approximately 7 years after the 
Veteran's discharge from active military duty.  See Maxson, 
supra.  Specifically, multiple private medical records dated 
in July 1991 provide pertinent diagnosis of a herniated disc 
at the L4-L5 level.  Furthermore, despite the subsequent 
evidence of continued treatment for, and evaluation of, a 
variously diagnosed lumbar spine disability, the claims 
folder contains no competent evidence supporting a finding of 
an etiological relationship between any such disorder and the 
Veteran's active military duty.

In view of the absence of inservice finding of a cervical or 
lumbar spine injury or disorder, coupled with the lengthy 
period following service without treatment, there is no 
evidence of continuity of symptomatology, and this weighs 
against the Veteran's claim.  The Board recognizes the 
Veteran's contentions that he has had continuous symptoms 
associated thereto since active service.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of cervical and lumbar spine symptoms, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of a cervical or lumbar spine 
disorder) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated 
thereto for several years, and no probative medical evidence 
linking the reported symptoms to service) outweigh the 
Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no probative competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has current cervical and lumbar spine disorders that are 
related to active service are not competent.  There is no 
indication that the possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Accordingly, as the competent medical evidence of record does 
not demonstrate that the Veteran's cervical and lumbar spine 
disorders were shown in service or have been found to be 
otherwise related to his active service, the Board must 
conclude that preponderance of the evidence is against the 
Veteran's claims for service connection for cervical and 
lumbar spine disorders.  The doctrine of reasonable doubt is 
not, therefore, for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


